Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

About the Inventio and Prior Arts
Claims 1-10 have been presented for an examination and pending in the application.
After careful consideration and search of the recited claimed invention, the examiner finds teachings of the claimed “data classification” or functionally equivalent teachings were well-known in the art (e.g., data organization or database art).  More specifically, the examiner gives official notice on well-known teachings of data classification (i.e., abundant support can be found on database search related arts) and the classification elements (e.g., the elements listed on claim 2).  A few of the examiner cited references (all related as same field of endeavor of data accessing art) also supports the official notice (i.e., COUNTS et al. (US 2019/0324981 A1) Zhu et al. (US 9,081,728 B2) & Hamada et al. (US 11,347,739 B2)); the examiner advises the applicant to conduct US Patent Database searches to further confirm the teachings of the Official Notice.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 9,081,728 B2).
The examiner relies on the entre teachings of the Zhu reference for this rejection, when the examiner applies Broadest Reasonable Interpretation; the applicant should carefully consider the entire teachings to better understand the examiner position for the teachings and interpretation applied on the claims.
The Zhu reference teaches the functional equivalence of the recited claimed invention as follows (the content of the [bracket] represents the teachings of the Zhu reference:

Claims 1-10		[teachings of the Zhu reference]
1.A method for accessing data in an external memory of a microcontroller, the microcontroller including an internal memory, the method comprising the following steps: 
			[system of figure 2 with accompanying description operations]
providing a classification data record in the internal memory, the classification data record
[col 3, line 56, “stores segment information for fast preliminary checks…using memory that is quickly accessible”]
for data stored in segments in the external memory including 
[col 4, line 7, “Segment database 204 is typically stored in a relatively high latency memory”
a segment-data classification for each segment, the segment-data classification characterizing the data stored in the respective segment; and
[figure 2, (202-205), col 3-4, lines 55-3]
reading, via a read access in which data corresponding to a predetermined data classification are read from the external memory, the read access including: 
[col 4, line 60, “segment container may be read in its entirety, one section at a time, or in byte ranges with a section…that is responsible for functions such as …reading, writing…”]
checking a segment to be checked of the segments, wherein, in the course of checking the segment to be checked, the segment-data classification of the segment to be checked is read from the internal memory and compared to the predetermined data classification; and:
[figure 3, col 5, lines 4-20, “a container…300…includes information…Id, time stamp, checksum, error correction codes, etc.…the metadata…segment data, such as the segment ID, segment size, and offset from the start of the container so that the segment can be accessed”]
based on the segment-data classification read corresponding to the predetermined data classification, reading the data stored in the segment to be checked from the external memory; and, 
[figure 3, col 5, lines 4-20, “a container…300…includes information…Id, time stamp, checksum, error correction codes, etc.…the metadata…segment data, such as the segment ID, segment size, and offset from the start of the container so that the segment can be accessed”]
based on the segment-data classification read not corresponding to the predetermined data classification, resuming with the checking step for a further segment not yet checked.
[col 5, lines 53, “If the segment is not in the cache, then there is no positive determination that the segment is not in the larger high latency database that holds all the segments.  The summary can positively determine that the segment has not been stored”]

2. The access method as recited in claim 1, wherein each segment-data classification and the predetermined data classification include, independently of each other, one or more classification elements that are selected from: an address pointer to the stored data, a data length, a data-length range, a time stamp, a time-stamp range, a data type, an ID of the peripheral device to which the data are assigned.
[Obvious from the teachings of figure 3, col 5, lines 4-20, “a container…300…includes information…Id, time stamp, checksum, error correction codes, etc.…the metadata…segment data, such as the segment ID, segment size, and offset from the start of the container so that the segment can be accessed”, the examiner notes that similar data types can be selected/used & also see the above official notice discussion]

3. The access method as recited in claim 1, wherein it is determined that the segment-data classification read corresponds to the predetermined data classification when at least one classification element of the segment-data classification read agrees with one classification element of the predetermined data classification and/or lies in a predetermined range.
[col 5, line 50, “the cache and the summary…determine that the segment is has previously been stored…summary can be positively determine that the segment has not been stored”]

4. The access method as recited in claim 3, wherein it is determined that the segment-data classification read corresponds to the predetermined data classification when all classification elements of the segment-data classification read agree with corresponding classification elements of the predetermined data classification and/or lie in a predetermined range.
[col 5, line 50, “the cache and the summary…determine that the segment is has previously been stored…summary can be positively determine that the segment has not been stored”]

5. The access method as recited in claim 1, further comprising: writing, via a write access 
[Fig. 4B, col 8, line 30, “If the hash is not found in the summary, or if the ID is not found in the metadata index, then the data segment and the ID…should be updated to reflect the addition of the new data]
in which data to be stored are stored in at least one segment in the external memory, the write access including: determining at least one segment-data classification for the data to be stored in the at least one segment; 
[col. 8, lien 22, “If the ID is found the metadata index, the cache is updated”]
writing the data to be stored into the at least one segment in the external memory; writing the at least one segment-data classification determined into the internal memory. 
[Fig. 4B, col 8, line 30, “If the hash is not found in the summary, or if the ID is not found in the metadata index, then the data segment and the ID…should be updated to reflect the addition of the new data]

6. The access method as recited in claim 5, further comprising: receiving the data to be stored from a peripheral device via a peripheral interface of the microcontroller.
			[Fig 2, & 4 with accompanying description of operation]

7. The access method as recited in claim 1, wherein an access time of the internal memory is shorter by at least 50% than an access time of the external memory, and/or an access bandwidth of the internal memory is at least twice as great as an access bandwidth of the external memory.
[Obvious from col 3, line 55-col 4, line 19, “memory that is quickly accessible,…referred to as low latency memory…relatively high latency memory”]
8. A processing unit having an internal memory and an external memory, the processing unit configured to: provide a classification data record in the internal memory, the classification data record for data stored in segments in the external memory including a segment-data classification for each segment, the segment-data classification characterizing the data stored in the respective segment; and read, via a read access in which data corresponding to a predetermined data classification are read from the external memory, the read access including: check a segment to be checked of the segments, wherein, in the course of checking the segment to be checked, the segment-data classification of the segment to be checked is read from the internal memory and compared to the predetermined data classification; and: based on the segment-data classification read corresponding to the predetermined data classification, read the data stored in the segment to be checked from the external memory; and,
based on the segment-data classification read not corresponding to the predetermined data classification, resume with the checking for a further segment not yet checked.
			[Teachings of the above discussed claim 1 are similarly applied]

9. The processing unit as recited in claim 8, wherein an access time of the internal memory is shorter by at least 50% than an access time of the external memory, and/or an access bandwidth of the internal memory is at least twice as great as an access bandwidth of the external memory.
[Teachings of the above discussed claim 7 are similarly applied]

10. A non-transitory machine-readable storage medium on which is stored a computer program for accessing data in an external memory of a microcontroller, the microcontroller including an internal memory, the computer program, when executed by a computer, causing the computer to perform the following steps: providing a classification data record in the internal memory, the classification data record for data stored in segments in the external memory including a segment-data classification for each segment, the segment-data classification characterizing the data stored in the respective segment; and reading, via a read access in which data corresponding to a predetermined data classification are read from the external memory, the read access including: checking a segment to be checked of the segments, wherein, in the course of checking the segment to be checked, the segment-data classification of the segment to be checked is read from the internal memory and compared to the predetermined data classification; and: based on the segment-data classification read corresponding to the predetermined data classification, reading the data stored in the segment to be checked from the external memory; and, based on the segment-data classification read not corresponding to the predetermined data classification, resuming with the checking step for a further segment not yet checked.
[Teachings of the above discussed claim 1 are similarly applied]
	

As claims 1, 3-10, the examiner notes that the main difference between the Zhu reference teachings and the recited claimed invention is the Zhu reference does not expressly mentions the labeling of memory types as “internal” & “external” memories; however, one of ordinary skill in the art can easily find or such not expressly mentioned memory types commonly used in the art/industry; moreover, one of ordinary skill in the art can easily be motivated to use, from the teachings of Zhu reference, or derive using a plurality memory types.  This is because, the Zhu reference clearly teaches the low and high latency memory types (i.e., one of the memories can be internal and/or external) for providing the equivalent claimed function. In addition, it is also well-known common practice in the art to have/use faster memory types as an internal memory; therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to come up with the recited claimed invention from the above discussed teachings of the Zhu reference and the well-known practices in the art for the reasons sated above.
As per claim 2, the examiner further notes that the added limitations of the claim 2 are also well-known common practice in the art of organizing or classifying data for efficient data access; therefore, one having ordinary skill in the art can easily add or implement such well-known elements of data classification. See also the above discussions of the Official Notice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159. The examiner can normally be reached 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181